Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious the following features of claim 1 (and similarly claims 9 and 17):
a memory and one or more processors configured to function as:
simulation unit configured to estimate a system configuration and a used amount of a plurality of resources being required for executing the test singly;
acquisition unit configured to acquire information about the used amount of the plurality of resources included in the system in operation; and
management unit configured to calculate a differential system component different from the configuration of the system in operation for the estimated system configuration, and determines a free resource and a resource to be newly added in the system in operation, the free resource and the resource to be newly added being used for applying a load to the differential system component.

For example, Datta (US 6,209,033) discloses network capacity evaluation and planning is performed based upon the traffic across the links of the network, but does not expressly disclose the above claimed features.

For example, Zink (US 2009/0055823) discloses expressing a hierarchy of scalabilities in complex systems, including a discrete event simulation and an analytic model, for analysis and prediction of the performance of multi-chip, multi-core, multi-threaded computer processors, but does not expressly disclose the above claimed features.
For example, Raja (US 2010/0325263) discloses consolidating metrics and statistics used for load balancing by a plurality of cores of a multi-core intermediary, but does not expressly disclose the above claimed features.
For example, Aliseychik (US 2014/0007043) discloses machine-implemented offline processing is performed using a plurality of SIET tools of a scheduling information extracting toolkit (SIET) and a plurality of SBT tools of a schedule building toolkit (SBT). A program module applicability analyzer (PMAA) determines whether a first processor of a first processor type is capable of running a first program module without compiling the first program module, but does not expressly disclose the above claimed features.
As such, claims 1, 9 and 17 are in condition for allowance. 
Claims 2-8, 10-16 and 18-20 depend from an allowable claim and are thus in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374.  The examiner can normally be reached on 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        4/20/2021